DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protrusion including a circumferential base portion adjacent to where the protrusion joins the skin-facing surface, said circumferential base portion tapering radially inwards towards the injection needle
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not use language to the protrusion including a circumferential base portion adjacent to where the protrusion joins the skin-facing surface, said circumferential base portion tapering radially inwards towards the injection needle.  As these terms are not used in the specification or indicated in the Figures it is not clear exactly what structures are being referred to.

The disclosure is objected to because of the following informalities: [0036] recites “three moveable that” it is not clear what three parts are being referred to that move relative to each other.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites an adhesion force between the bandage and the double-sided adhesive.  However, claim 3 recites the double-sided adhesive includes the bandage it is unclear how there could be an adhesion force between two components when they are the same component or how the bandage would be separately adhered to the housing.  The side of the bandage that faces the skin-facing surface is the side the double-sided adhesive is on.  There is no separate adhesion between the bandage and the housing.  As such, this would appear to be the force between the double-sided adhesive and the housing.  It does not appear that the bandage and double-sided adhesive are separate.  The specification recites the force is greater between the bandage and the skin surface not the skin-facing surface ([0028]).  As such, the Examiner is interpreting this claim to be drawn to the fact that the bandage remains on the skin when the device is removed because the adhesive force between the bandage and the skin is greater than the adhesive force between the housing and the double-sided adhesive which is the adhesive on the back of the bandage.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wall (US 2004/0116847 A1).
With regard to claim 1, Wall teaches a medical fluid injection device that may be adhered to the skin of a patient, the device including: a housing including a skin-facing surface (Fig. 2a member 10); a medical fluid reservoir defined by an expandable elastomeric bladder that is expandable upon the pressurized introduction of medical fluid thereunto, the elastomeric bladder exerting a force on the medical fluid there within (Fig. 2a member 60, [0061], [0068]); an injection needle including an injection end movable between a retracted position within the housing and an injection position extending through the skin facing surface of the housing for injection into a patient, the needle being in fluid communication with the bladder in the injection position (Figs. 2a and 2e member 40); and the skin-facing surface including a skin-facing protrusion located around the injection needle when in the injection position ([0079] the base can be concave the rim of which is taken as a protrusion), said protrusion including a circumferential base portion adjacent to where the protrusion joins the skin-facing surface, said circumferential base portion tapering radially inwards towards the injection needle when the injection needle is in the injection position (as the surface is concave the distal section that contacts the skin is the protrusion, as it is concave this is circumferential and after this distal section the base is taken to transition to the skin facing surface, this is the joint, as it is concave it is curving radially inward in the direction of the needle).
With regard to claims 2-5, see Fig. 5 releasable member 120, adhesive portions 122 and 127, cover 129, 122 is pierced by the needle and remains on the skin ([0131], [0143], [0144]).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783